—Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about August 20, 1993, which denied defendant’s motion for summary judgment, unanimously affirmed, with costs.
Inasmuch as the franchise agreement authorized defendant’s licensee to use an operating system developed by defendant, which, inter alia, requires the licensee to honor defendant’s credit cards, refer room requests to the nearest of defendant’s hotels, promote and encourage the use of defendant’s hotels internationally, and allow for regular inspection of the licensed hotel, questions of fact exist as to the degree of control exercised by defendant over the licensee which preclude summary judgment (see, Ahmad v Ennab, 158 AD2d 637, 638). Concur — Carro, J. P., Ellerin, Wallach, Kupferman and Nardelli, JJ.